Case 1:18-cr-00300-RM Document 57 Filed 03/22/19 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

CASE NO. 1:18-CR-00300-RM

UNITED STATES OF AMERICA,

              Plaintiff,

v.

JOSEPH PRINCE,

              Defendant.


            MR. PRINCE’S UNOPPOSED MOTION TO CONTINUE TRIAL



       Defendant, Joseph Prince (“Mr. Prince”), by and through Undersigned Counsel,

Muhaisen & Muhaisen, LLC, hereby files Defendant Prince’s Unopposed Motion to

Continue Trial, respectfully asking the Court to extend the pretrial motions deadlines

and continue the trial date for 180 days from the current trial-date scheduled to

commence on May 28, 2019, and in support states as follows:

I.     Procedural Background

       1.     On June 21, 2018, the government filed a seven (7) count indictment

against Mr. Prince, alleging violations of 18 U.S.C. §§ 208(a) & 216(a)(2), willfully

acting in a way affecting personal financial interest. See Doc. No. 1. On June 26, 2018,

Undersigned Counsel entered his appearance. See Doc. No. 9. On June 28, 2018, an

arraignment and discovery hearing were held, and Mr. Prince pleaded not guilty to the

indictment. Doc No. 12. On July 3, 2018, Mr. Prince was released after a bond release

                                             3
Case 1:18-cr-00300-RM Document 57 Filed 03/22/19 USDC Colorado Page 2 of 7




hearing. See Doc. No. 15.

       2.      On July 5, 2018, previous counsel received the initial disclosure of

discovery materials from the government, which was voluminous. See Doc. No. 19 for

description.

       3.      After the case was set for jury trial to commence on August 27, 2018, Mr.

Prince’s previous counsel filed an Unopposed Motion to Continue Trial. See Doc. No.

19. The continuance was granted, and the trial was reset to February 2019. See Doc. No.

21.

       4.      The Government filed a Superseding Indictment on December 4,

2018, with count(s) 1s-7s, 8s-23s, 24s, 28s-33s, 34s-41s, 42s-44s. See Doc. No. 21.

       5.      On February 8, 2019, Mr. Prince’s previous counsel Mr. David Johnson,

moved to withdraw as his attorney. See Doc. No. 50. The Court granted Mr. Johnson’s

motion to withdraw on February 8, 2019. See Doc. No. 52.

       6.      Undersigned Counsel entered his appearance for Mr. Prince on March 6,

2019. See Doc. No. 53. The case was reassigned to this court division on March 7, 2019.

See Doc. No. 54.

       7.      The Government provided Mr. Prince’s new counsel discovery on or

about March 19, 2018. The discovery was produced on a flash drive, along with an

accompanying discovery index. The Prosecution explained to the court the voluminous

nature of the evidence and discovery, including several-hundred hours of audio

evidence alone, at the March 13, 2019 hearing before the Court, so Mr. Prince will not

list it all out again here in full detail.

                                             3
Case 1:18-cr-00300-RM Document 57 Filed 03/22/19 USDC Colorado Page 3 of 7




       8.     The written documents in the discovery consist of investigative reports,

bank records, witness interview reports, letters, photos, and employment-related

documents. The audio/video files consist of hundreds of hours of audio and videos of

interviews, and audio recordings of Mr. Prince.

II.    Standard for Continuances

       6.     Title 18 U.S.C. § 3161(h)(7)(A) provides that a Court shall exclude a

period of delay from the time within which a trial must commence when “the ends

of justice served by taking such action outweigh the best interest of the public and

the defendant in a speedy trial.” The factors to be considered in such an evaluation

are listed at 18 U.S.C. § 3161(h)(7)(B)(I)-(iv).

       7.     Pertinent factors that apply to an “ends of justice” finding in the

present case include:

       (i) Whether the failure to grant such a continuance in the proceeding would be
       likely to make a continuation of such proceeding impossible, or a result in a
       miscarriage of justice.

       (ii) Whether the case is so unusual or so complex, due to the number of
       defendants, the nature of the prosecution, or the existence of novel questions of
       fact or law, that it is unreasonable to expect adequate preparation for pretrial
       proceedings or for the trial itself within the time limits established by this
       section.
       ....

       (iv) Whether the failure to grant such a continuance in a case which, taken as a
       whole, is not so unusual or so complex as to fall within clause (ii), would deny the
       defendant reasonable time to obtain counsel, would unreasonably deny the
       defendant or the Government continuity of counsel, or would deny counsel for
       the defendant or the attorney for the Government the reasonable time necessary
       for the effective preparation, taking into account the exercise of due diligence.




                                              3
Case 1:18-cr-00300-RM Document 57 Filed 03/22/19 USDC Colorado Page 4 of 7




See 18 U.S.C. §3161(h)(7)(B). See also, United States v. Toombs, 574 F. 3d 1262,

1268-69 (10th Cir. 2009).

       8.     In the similar context of addressing trial continuances, the Tenth Circuit

has set forth four factors that the Court should consider. See United States v. West, 828

F.2d 1468, 1470 (10th Cir. 1987). According to the Tenth Circuit, the Court should

consider: (1) the diligence of the party requesting the continuance, (2) the likelihood

that the continuance, if granted, would accomplish the purpose underlying the request

for continuance, (3) the inconvenience to the opposing party, its witnesses, and the

court resulting from the continuance, and (4) the need asserted for the continuance and

the harm that could be suffered as a result of the court’s denial of the continuance. See

id. No single factor is determinative. See id.

       9.     The decision to grant an “ends of justice” continuance is within the sound

discretion of the Court, and is reviewed under an abuse of discretion standard. See

Toombs, 574 F. 3d at 1262. “Adequate preparation time is a clearly permissible reason

for granting a continuance and tolling the Speedy Trial Act.” United States v. Gonzales,

137 F. 3d 1431, 1435 (10th Cir. 1998). The Supreme Court has recognized that

“subsection (h)(7) expressly accounts for the possibility that a district court will need to

delay a trial to give the parties adequate preparation time” to ensure that the ends of

justice are met, and that “subsection (h)(7) provides ‘much of the Act’s flexibility.’”

Bloate v. United States, 130 S. Ct. 1345 (2010).




                                                 4
Case 1:18-cr-00300-RM Document 57 Filed 03/22/19 USDC Colorado Page 5 of 7




III.   Argument

       10.    This case meets the criteria set forth in both 18 U.S.C. § 3161(h)(7) and

West. Accordingly, Mr. Prince requests that this Court extend the pretrial motions

deadlines and continue the trial for one hundred eighty (180) days from the current

trial date.

       11.    Undersigned Counsel entered his appearance on March 6th, a mere few

weeks before the current trial date. Undersigned Counsel requires an additional one

hundred eighty (180) days to conduct necessary pre-trial investigation, review the

significant and complicated type of discovery, consult with his client, consult with

experts, research the statutes under which Mr. Prince is charged, and prepare

appropriate pre-trial motions, if appropriate.

       12.    Mr. Prince requests that this Court extend the motions deadline and reset

the pre-trial conference and the jury trial dates in order to ensure that his counsel has

sufficient time to prepare the case for motions and trial. As a result of these intentions,

he will not be prejudiced by the requested continuance.

       13.    On March 20, 2019 Undersigned Counsel contacted the Assistant United

States Attorney assigned to the case, Ms. Anna Edgar. Ms. Edgar expressed that she

has no objection to this motion.

       14.    On March 19, 2019 Undersigned Counsel contacted Mr. John Schlie, the

attorney of record for Mr. Prince’s Co-Defendant Mr. Roland Vaughn, and Mr. Schlie

expressed that he and his client have no objection to this motion.

       15.    The failure to grant the requested continuance in the present case would

result in a miscarriage of justice and would also deny Undersigned Counsel the
                                             6
Case 1:18-cr-00300-RM Document 57 Filed 03/22/19 USDC Colorado Page 6 of 7




reasonable time necessary for effective preparation. Further, given the nature of the case

and volume of discovery, it would be unreasonable to expect counsel to prepare for

motions or trial under the currently set dates. 18 U.S.C. § 3161(h)(7)(B)(i), (ii), and (iv).

        16.   Finally, a continuance for one hundred eighty (180) days would not

offend the standard set forth by the Tenth Circuit in the West decision.

        17.   Undersigned Counsel’s office received discovery 2-3 days before the filing

of this motion. Counsel has not had the opportunity to begin review of discovery. A

continuance is necessary.

        18.   The nature and facts of the case, including but not limited to, the amount

of evidence, the type of evidence, the location of the evidence, and the necessary

consultation, are such that no amount of diligent work can insure effective assistance of

counsel under the current deadlines nor prior to the trial date as contemplated by the

current speedy trial time-frame.

        19.   The requested extension would serve the requested purpose and allow

for the completion of discovery, the necessary investigation, as well as the necessary

preparation for trial.

        WHEREFORE, Mr. Prince respectfully requests that this Court issue an Order

extending the motions deadlines and continuing the trial one hundred eighty (180)

days.




                                              6
 Case 1:18-cr-00300-RM Document 57 Filed 03/22/19 USDC Colorado Page 7 of 7




                                       Respectfully submitted,

                                       Muhaisen & Muhaisen, LLC


                                                     /S/ Wadi Muhaisen_________

                                                     Wadi Muhaisen
                                                     Muhaisen & Muhaisen, LLC
                                                     1435 Larimer Street, Ste. 203
                                                     Denver, CO 80202
                                                     303-872-0084
                                                     wadi@muhaisenlaw.com



                             CERTIFICATE OF SERVICE

        I hereby certify that on March 22, 2019, I filed the foregoing Unopposed
 Motion to Continue Trial with the Clerk of Court via ECF and served the following
 electronically:

United States Attorney
A.U.S.A. Anna Edgar, Esq.
1801 California Street
Suite 1600
Denver, CO 80202
Tel: (303) 454-0100
Fax: (303) 454-0400

                                                     /S/ Wadi Muhaisen_________

                                                     Wadi Muhaisen
                                                     Muhaisen & Muhaisen, LLC
                                                     1435 Larimer Street, Ste. 203
                                                     Denver, CO 80202
                                                     303-872-0084
                                                     wadi@muhaisenlaw.com




                                          7
